                    Case 18-24091-RAM         Doc 37     Filed 03/11/19         Page 1 of 2




      ORDERED in the Southern District of Florida on March 8, 2019.




                                                                    Robert A. Mark, Judge
                                                                    United States Bankruptcy Court
_____________________________________________________________________________

                              UNITED STATES BANKRUPTCY COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                            www.flsb.uscourts.gov



  In re:                                                  Case No. 18-24091 -BKC- RAM
  Mack L. Wells                                           Chapter 7



                         Debtor        /

                                ORDER REINSTATING CASE
        An Order Dismissing Case for Failure to Pay Filing Fees was entered on 1/24/19        .
  The court, upon determination that the debtor has paid the total filing fee due in this case,
  ORDERS as follows:
  侊
  ✔         This case is reinstated. Because this case was dismissed prior to the meeting of
            creditors being held, the meeting of creditors set for 2/13/19 at 11:30 AM              is/was
            canceled. In accordance with Local Rules 3002-1(B)(2), 4004-2(B)(1) and 4007-1(B)(1),
            the clerk’s office will provide notice to all parties of record of the date of the rescheduled
            meeting of creditors and any applicable reset deadlines. Or
  侊         This case is reinstated. This case was dismissed after the meeting of creditors was held.
            In accordance with Local Rules 3002-1(B)(2), 4004-2(B)(2) and 4007-1(B)(2):
            A.     The deadlines for filing an adversary complaint objecting to discharge and/or
                   dischargeability:
                    侊       expired prior to dismissal of this case. No new deadlines shall be set.

                    侊       have been reset to                              .

  (rev. 12/01/17)
                                                 Page 1 of 2
                  Case 18-24091-RAM          Doc 37         Filed 03/11/19   Page 2 of 2




          B.      The deadline for filing a proof of claim is:
                  侊       not applicable. This case has been designated as a no asset case and
                          no claims bar date has been established at this time.
                  侊       not applicable. The deadline expired prior to dismissal of this case. No
                          new deadline shall be set.


                  侊                                     .     Claims should be filed using the Official

                          B410 Proof of Claim form available at any bankruptcy clerk's office or on
                          the court's website at: www.flsb.uscourts.gov, and delivered or mailed to
                          the clerk's office address listed below. To receive acknowledgment of
                          receipt by the clerk, enclose a copy of the claim and an adequate sized
                          stamped self-addressed envelope.




                          As an alternative filing method, any creditor with internet access may file
                          a proof of claim electronically and print a copy of the claim at the time of
                          filing by using the electronic claims filing program available on the court
                          website: www.flsb.uscourts.gov.

                          Filing Deadline for a Foreign Creditor:
                          If this notice has been mailed to a creditor at a foreign address, the
                          creditor may file a motion requesting the court to extend the deadline.




                                                   ###


Copies to:
All parties of record by Clerk




(rev. 12/01/17)
                                                Page 2 of 2
